—Appeals by the defendant from two judgments of the County Court, Orange County (DeRosa, J.), both rendered October 24, 2001, convicting him of criminal possession of a forged instrument in the second degree under Indictment No. 99-00653, and criminal possession of a forged instrument in the second degree under Indictment No. 00-00027, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on the appeals. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 *673US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Feuerstein, J.P., Krausman, Luciano, Townes and Cozier, JJ., concur.